Name: 94/982/EC: Council Decision of 22 December 1994 on the conclusion of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part
 Type: Decision
 Subject Matter: Europe;  agricultural activity;  European construction;  international affairs
 Date Published: 1994-12-31

 Avis juridique important|31994D098294/982/EC: Council Decision of 22 December 1994 on the conclusion of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part Official Journal L 378 , 31/12/1994 P. 0005 - 0005 Finnish special edition: Chapter 11 Volume 37 P. 0294 Swedish special edition: Chapter 11 Volume 37 P. 0294 COUNCIL DECISIONof 22 December 1994on the conclusion of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part(94/982/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) first sentence thereof, Having regard to the conclusions of the European Council which took place in Essen on 9 and 10 December 1994, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Communities a Second Additional Protocol to the Interim Agreement (1) on trade and trade-related matters and to the Europe Agreement with Romania, Whereas it is necessary to approve this Second Additional Protocol, HAS DECIDED AS FOLLOWS: Article 1The Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, is hereby approved on behalf of the European Community. The text of the Second Additional protocol is attached to this Decision. Article 2Provisions for the application of Article 3 of the Second Additional Protocol concerning agricultural products falling within Annex II to the Treaty and subject, in the framework of the common market organization to a system of levies, or to customs duties, and concerning products falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 shall be adopted in accordance with the procedure provided for in Article 26 of Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), or in the corresponding provisions of other Regulations establishing a common organization of the agricultural markets. Where the application of the Agreement calls for close cooperation with Romania, the Commission may take any measures necessary to ensure such cooperation. Article 3The President of the Council is hereby authorized to designate the person empowered to sign the Second Additional Protocol on behalf of the European Community. The President of the Council shall give the notification provided for in Article 9 of the Second Additional Protocol on behalf of the European Community. Done at Brussels, 22 December 1994. For the CouncilThe PresidentH. SEEHOFER(1) OJ No L 81, 2. 4. 1993, p. 2. (2) OJ No L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EC) No 1880/94 (OJ No L 197, 30. 7. 1994, p. 21).